Exhibit Synthetech Reports Second Quarter Fiscal 2009 Results Albany, Oregon, November 10, 2008 – Synthetech, Inc. (NZYM.OB) today announced financial results for the second quarter of fiscal 2009, which ended September 30, 2008.Revenue for the quarter was $3.3 million, a 10% increase compared to revenue of $3.0 million in the second quarter of fiscal 2008.Operating loss for the current quarter was $333,000, compared to an operating loss of $841,000 for the same period last year.Net loss for the current quarter was $367,000, or $0.03 per share, compared to last year’s second quarter net loss of $861,000, or $0.06 per share. For the first half of fiscal 2009, revenue of $8.2 million resulted in an operating loss of $19,000 and a net loss of $72,000, or $0.00 per share.For the comparable period last year, revenue of $7.2 million resulted in an operating loss of $705,000 and a net loss of $742,000, or $0.05 per share. International sales, mainly to Europe, were $1.1 million and $4.0 million in the second quarter and first six months of fiscal 2009, respectively, compared to $1.3 million and $3.3 million in the second quarter and first six months of fiscal 2008, respectively.International sales, like all of our revenues, are subject to significant quarterly fluctuations. Based on a typical product mix, second quarter revenue of $3.3 million is inadequate to support Synthetech’s cost structure which was implemented late last year in response to market demand. Gross margins of 24% for the first six months of fiscal 2009 were lower than Synthetech normally would expect on revenue of $8.2 million.Gross margins for the period were hindered by: lower than normal margins on certain products which encountered production difficulties in the prior fiscal year; higher than average raw material costs on certain projects; and an increase in the weighting of materials purchased for direct resell, which have lower average margins than internally produced products. Synthetech's cash and cash equivalents were $128,000 at September 30, 2008, compared to $1.1 million at March 31, 2008.Synthetech’s working capital was $4.4 million both at September 30, 2008 and March 31, 2008.In May 2008, Synthetech borrowed $550,000 to expand its large-scale reactor capacity and to install a distillation column, in order to meet increased customer demand and permit the recycling of certain spent solvents for cost and waste reduction.The distillation column and solvent recovery system are now in operation.The expanded reactor capacity is expected to be on line later in November 2008. On November 5, 2008, Synthetech borrowed an additional $500,000 to augment Synthetech’s working capital in response to customer large order demand. Synthetech, Inc. Condensed Statements of Operations (unaudited) Three Months Ended Six Months Ended September 30, September 30, (in thousands, except per share data) 2008 2007 2008 2007 Revenue $ 3,291 $ 2,981 $ 8,208 $ 7,153 Cost of revenue 2,649 2,838 6,277 5,821 Gross income 642 143 1,931 1,332 Research and development 335 346 632 674 Selling, general and administrative 640 638 1,318 1,363 Total operating expense 975 984 1,950 2,037 Operating loss (333 ) (841 ) (19 ) (705 ) Interest income - 3 5 12 Interest expense (34 ) (23 ) (58 ) (49 ) Loss before income taxes (367 ) (861 ) (72 ) (742 ) Income tax benefit - Net loss $ (367 ) $ (861 ) $ (72 ) $ (742 ) Basic and diluted loss per share $ (0.03 ) $ (0.06 ) $ (0.00 ) $ (0.05 ) Dr.
